WORKS, J.
This is an appeal from an order granting the respondent a new trial. One of the grounds of the motion was that the evidence was insufficient to justify the verdict. Without attempting to review the evidence, or to determine what weight should be given to it, which will be within the province of the lower court on a second trial, it is sufficient to say that the evidence was such that this court will not set aside the order granting a new trial. Such an order will not be reversed unless a manifest abuse of discretion appears: Gerold v. Brunswick, 67 Cal. 124, 7 Pac. 306. No such abuse of discretion appears in this case. Order affirmed.
We concur: Beatty, C. J.; Paterson, J.; Sharpstein, J.; ' McFarland, J.; Thornton, J.